Crabtree, Judge, concurring. I would affirm this case but on different grounds than would the majority. In my opinion, the evidence was so overwhelming as to make the improper remark by the prosecutor harmless error. I agree that the prosecutor’s remarks in this case were improper. First, the prosecutor argued matters outside the record, and second, he suggested that the appellant was guilty of a greater offense than he was charged. However, I do not agree with the majority that the appellant was required to request an admonition after the court overruled his objection. In my opinion, further objection or a request for a curative instruction would have resulted in nothing more than to irritate the jurors or the court and would have served no other purpose. The victim in this case, William O. Littlejohn, lived with the appellant’s brother. The appellant went to his brother’s home on the night of January 7, 1997, armed, with the intent to confront Littlejohn about money Littlejohn owed him and a rumor he heard that Littlejohn was letting several women wash their clothes at his brother’s house. The appellant claimed he was afraid of the victim and only wanted to talk to him when he went to his brother’s house and that appellant shot the victim when he thought the victim was reaching in his pocket for a weapon. It is unfortunate that the prosecutor chose to make the reference to matters outside the record and, in another case, I may be persuaded to reverse. However, in this case, the trial court instructed the jury that comments by the attorneys were not evidence. Further, the evidence of guilt was so compelling, I am of the opinion that the comment was harmless error. We may affirm the trial court if the error was harmless when considered in the context of the other evidence. Baker v. State, 334 Ark. 330, 974 S.W.2d 474 (1998) I would affirm.